EXHIBIT 10.1

 

AGREEMENT

 

AGREEMENT by and between HOLOGIC, INC., a Delaware corporation (the “Company”),
and                      (the “Executive”), dated as of the 5th day of January,
2004.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Certain Definitions. (a) The “Effective Date” shall be the first date during
the “Change of Control Period” (as defined in Section 1(b)) on which a Change of
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
the Executive’s employment with the Company is terminated or the Executive
ceases to be an officer of the Company prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination of
employment (1) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control or (2) otherwise arose in
connection with or in anticipation of the Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

 

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the third anniversary of such date; provided, however that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended without any further action by the Company or the
Executive so as to terminate three years from such Renewal Date; provided,
however, that if the Company shall give notice in writing to the Executive, at
least 60 days prior to the Renewal Date, stating that the Change of Control
Period shall not be extended, then the Change of Control Period shall expire
three years from the last effective Renewal Date.

 

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 20% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common

 



--------------------------------------------------------------------------------

stock of such corporation, is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock immediately prior to
such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock,
shall not constitute a Change in Control; or

 

(b) Any transaction which results in the Continuing Directors (as defined in the
Certificate of Incorporation of the Company) constituting less than a majority
of the Board of Directors of the Company; or

 

(c) Approval by the stockholders of the Company of (i) a reorganization, merger
or consolidation, in each case, with respect to which all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation resulting from such a
reorganization, merger or consolidation, (ii) a complete liquidation or
dissolution of the Company or (iii) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.

 

Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Executive has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change of Control.

 

3. Employment Period. Subject to the terms and conditions hereof, the Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Company, for the period commencing on the
Effective Date and ending on the last day of the thirty-sixth month following
the month in which the Effective Date occurs (the “Employment Period”).

 

4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date.

 

2



--------------------------------------------------------------------------------

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed at least annually and shall be increased at any
time and from time to time as shall be substantially consistent with increases
in base salary awarded in the ordinary course of business to other peer
executives of the Company and its affiliated companies. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. Annual Base Salary shall not be reduced after
any such increase and the term Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased. As used in this Agreement,
the term “affiliated companies” includes any company controlled by, controlling
or under common control with the Company.

 

(iii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual bonus (the
“Annual Bonus”) in cash at least equal to the greater of (a) the average
(annualized for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months) bonus (the “Average Annual Bonus”) paid or payable to
the Executive by the Company and its affiliated companies in respect of the
three fiscal years immediately preceding the fiscal year in which the Effective
Date occurs, (b) the Annual Bonus paid for the fiscal year immediately preceding
the Effective Date, or (c) the maximum target bonus determined in accordance
with the terms of the Company’s bonus plan for senior executives for the fiscal
year immediately preceding the Effective Date (the “Target Bonus”). Each such
Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to deferral plans of the Company. If the fiscal year of any
successor to this Agreement, as described by Section 11(c) herein, is different
than the Company’s fiscal year at the time of the Change of Control, then the
Executive shall be paid (i) the Annual Bonus that would have been paid upon the
end of Company’s fiscal year ending after the Change of Control, and (ii) a
pro-rata Annual Bonus for any months of service performed following the end of
the Company’s fiscal year, but prior to the first day of the successor’s fiscal
year immediately following the Change of Control. The Annual Bonus shall be
based on the successor’s first full fiscal year beginning after the Change of
Control and successive fiscal years thereafter.

 

(iv) Special Bonus. In addition to Annual Base Salary and Annual Bonus payable
as hereinabove provided, if the Executive remains employed with the Company
and/or its affiliated companies through the first anniversary of the Effective
Date Company shall pay to the Executive a special bonus (the “Special Bonus”) in
recognition of the Executive’s services during the crucial one-year transition
period following the Change of Control in cash equal to the sum of (A) the
Executive’s Annual Base Salary and (B) the greater of (x) the Annual Bonus paid
or payable (annualized for any fiscal year consisting of less than twelve full
months or for which the Executive has been employed for less than twelve full
months) to the Executive for the most recently completed fiscal year during the
Employment Period, if any, and (y) the greater of (i) the Average Annual Bonus,
(ii) the Annual Bonus paid for the fiscal year immediately preceding the
Effective Date, or (iii) the Target Bonus (such greater amount hereafter
referred to as the “Highest Annual Bonus”). Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment is terminated under
Section 6(d) herein prior to the first anniversary of the Effective Date, then
the Company shall pay the Executive the Special Bonus as if he was employed on
the first anniversary of the Effective Date. The Special Bonus shall be

 

3



--------------------------------------------------------------------------------

paid no later than 30 days following the first anniversary of the Effective Date
or, if earlier, the Date of Termination.

 

(v) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary
and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs applicable to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans practices, policies and programs provide the Executive with
incentive, savings and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the one-year
immediately preceding the Effective Date, or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

(vi) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) and applicable to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect at any time during the one-year period immediately preceding
the Effective Date, or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to other peer executives of the
Company and its affiliated companies.

 

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive upon submission of appropriate accountings in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect at any time during the one-year period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(viii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(ix) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the one-year period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

 

(x) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the one-year period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other peer incentives of the Company and its affiliated companies.

 

(xi) Out-Placement. If the Executive is terminated without Cause or resigns for
Good Reason (both as defined herein), then the Company shall provide the
Executive with no more than Twenty Five Thousand Dollars ($25,000) worth of
executive outplacement services with an outplacement firm selected by the
Executive in his sole discretion.

 

4



--------------------------------------------------------------------------------

5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of “Disability” set forth below), it may give to the Executive
written notice in accordance with Section 12(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” means the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause”. For purposes of this Agreement, “Cause” means (i)
an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company, (ii) repeated violations by the Executive of the Executive’s
obligations under Section 4(a) of this Agreement (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Executive’s part, which are committed in bad faith or without
reasonable belief that such violations are in the best interests of the Company
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company or (iii) the conviction of the Executive of a
felony involving moral turpitude. The Company shall provide the Executive with
30 days written notice of any determination of Cause and provide the Executive,
for a period of 30 days following such notice, with the opportunity to appear
before the Board, with or without legal representation, to present arguments and
evidence on his behalf and following such presentation to the Board, the
Executive may only be terminated for Cause if the Board (excluding the Executive
if he is a member of the Board), by unanimous consent determines that his
actions did, in fact, constitute for Cause.

 

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” means:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

5



--------------------------------------------------------------------------------

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

 

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided however, that (i) if the Executive’s employment is terminated by the
Company other than for Cause, death or Disability, the Date of Termination shall
be the date on which the Company notifies the Executive of such termination and
(ii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

6. Obligations of the Company.

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of the sum of the following amounts: (A)
the Executive’s Annual Base Salary through the Date of Termination to the extent
not theretofore paid, (B) the product of (I) the Highest Annual Bonus and (II) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, (C)
the Special Bonus, if due to the Executive pursuant to Section 4(b)(iv), to the
extent not theretofore paid, and (D) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued bonus amounts or vacation pay, in each case, to the extent not yet paid
by the Company (the amounts described in subparagraphs (A), (B), (C) and (D) are
hereafter referred to as “Accrued Obligations” and shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination), (ii) for the remainder of the Employment
Period, or such longer period as any plan, program, practice or policy may
provide, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided in
accordance with the applicable plans, programs, practices and policies described
in Section 4(b)(v) and (vi) of this Agreement as if the Executive’s employment
had not been terminated in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies as in effect
and applicable generally to other peer executives and their families during the
one year period immediately preceding the Effective Date or, if more favorable
to the Executive, as in effect at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families (such
continuation of such benefits for the applicable period herein set forth shall
be

 

6



--------------------------------------------------------------------------------

hereinafter referred to as “Welfare Benefit Continuation”) (for purposes of
determining eligibility of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until the end of the Employment Period and to have
retired on the last day of such period), and (iii) payment to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination of an amount equal to the sum of the Executive’s Annual
Base Salary and the Highest Annual Bonus. Subject to the provisions of Section 9
hereof, but, otherwise, anything herein to the contrary notwithstanding, the
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its affiliated
companies to surviving families of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to family death benefits, if any, as in effect with respect to other peer
executives and their families at any time during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other peer executives of the Company and its affiliated companies and
their families.

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for (i)
payment of the Accrued Obligations (which shall be paid in a lump sum in cash
within 30 days of the Date of Termination), (ii) the timely payment and
provision of the Welfare Benefit Continuation, and (iii) payment to the
Executive in a lump sum in cash within 30 days of the Date of Termination of an
amount equal to the sum of the Executive’s Annual Base Salary and the Highest
Annual Bonus. In addition, the Company shall transfer to the Executive the
insurance policy written with respect to the Executive under the Company’s Group
Term Life Insurance Policy for Executive Officers and the right to the full cash
surrender value thereof. Subject to the provisions of Section 9 hereof, but,
otherwise, anything herein to the contrary notwithstanding, the Executive shall
be entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those provided by the Company
and its affiliated companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect with respect to other peer executives and their
families at any time during the one year period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families.

 

(c) Cause, Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason (and other than by reason of his death or disability) during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive Annual Base
Salary through the Date of Termination, plus the amount of any compensation
previously deferred by the Executive and any accrued bonus amounts or vacation
pay, in each case, to the extent theretofore unpaid. In such case, such amounts
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination. The Executive shall, in such event, also be entitled to any
benefits required by law that are not otherwise provided by this Agreement.

 

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause, death or Disability, or if the Executive shall terminate employment under
this Agreement for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. all Accrued Obligations; and

 

B. the Special Bonus, to the extent not previously paid, as calculated in
accordance with Section 4(b)(iv) herein;

 

7



--------------------------------------------------------------------------------

(ii) the Company shall timely pay and provide the Welfare Benefit Continuation;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical or other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; and

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive and/or the Executive’s family any other amounts
or benefits required to be paid or provided or which the Executive and/or the
Executive’s family is eligible to receive pursuant to this Agreement and under
any plan, program, policy or practice or contract or agreement of the Company
and its affiliated companies as in effect and applicable generally to other peer
executives of the Company and its affiliated companies and their families (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); and

 

(iv) the Company shall transfer to the Executive the insurance policy written
with respect to the Executive under the Company’s Group Term Life Insurance
Policy for Executive Officers and the right to the full cash surrender value
thereof.

 

(e) Change of Control Payment. Upon a Change of Control, the Company shall pay
the Executive the following:

 

(i) a lump sum amount in cash within 30 days after the Effective Date equal to
the (such amount shall be hereinafter referred to as the “Change of Control
Payment”) to the product of (X) three (3) multiplied by (Y) the Annual Base
Salary for the fiscal year immediately preceding the Effective Date; and

 

(ii) notwithstanding any other provisions to the contrary contained herein or in
any option agreement, restricted stock agreement or other equity compensation
agreement, between the Company and the Executive, or any stock option,
restricted stock or other equity compensation plans sponsored by the Company,
unless such agreement or plan expressly references and supercedes this
Agreement, then all unvested options or stock appreciation rights which
Executive then holds to acquire securities from the Company shall be immediately
and automatically exercisable as of the Effective Date, and the Executive shall
have the right to exercise any such options or stock appreciation rights for a
period of one year after the Date of Termination.

 

7. Non-exclusivity of Rights. Except as provided in Section 6, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Agreement.

 

8. Full Settlement. (a) The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the

 

8



--------------------------------------------------------------------------------

provisions of this Agreement and, except as provided in Section 6(d)(ii), such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay promptly as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement, unless a court of competent
jurisdiction determines that the Executive made such effort in bad faith), plus
in each case interest at the applicable Federal rate of 12% per annum.

 

(b) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section
6(d) as though such termination were by the Company without Cause, or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

 

9. 280G Protection.

 

(a) If any amounts payable under, or benefits resulting from, this Agreement are
subject to the excise tax imposed under Internal Revenue Code Section 4999 (the
“Code”) on “excess parachute payments”, the Accounting Firm (as defined below)
will in good faith compute the excise tax imposed under Code Section 4999 (the
“Excise Tax”) and Company shall pay that amount to the Executive, including any
federal, state, local and excise taxes imposed on the foregoing payment under
this Agreement. The effect of such calculation will be to provide the Executive
with a payment under this Agreement that is economically equivalent to the
payment he would have received but for the imposition of the excise tax. The
calculations under this Section 9 will be made in a manner consistent with the
requirements of Code Sections 280G and 4999, as in effect at the time the
calculations are made.

 

(b) All determinations required to be made under this Section 9 shall be made by
the Company’s auditing firm immediately preceding the Effective Date, unless
such firm shall be the accounting firm of the individual, entity or group
effecting the Change of Control or any affiliate of the Company at the Date of
Termination, in which case such determinations shall be made by an accounting
firm of national standing agreed to by the Company and the Executive, or, if the
Company does not so agree within 10 days of the Date of Termination, such an
accounting firm shall be selected by the Executive (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the date such firm is selected or such
earlier time as is requested by the Company and an opinion to the Executive that
he has substantial authority not to report any Excise Tax on his Federal income
tax return with respect to any Agreement Payments. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. Within five
business days of the determination by the Accounting Firm as to the Reduced
Amount, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive under this Agreement.

 

9



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Agreement Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Agreement Payments
which will not have been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against the Executive which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Executive shall be treated for all purposes
as a loan ab initio to the Executive which the Executive shall repay to the
Company together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
rate of 12% per annum.

 

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Company
shall provide written evidence to the Executive to document compliance with the
foregoing sentence within ten (10) business days of the Effective Date. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. In addition,
the Executive shall be entitled, upon exercise of any outstanding stock options
or stock appreciation rights of the Company, to receive in lieu of shares of the
Company’s stock, shares of such stock or other securities of such successor as
the holders of shares of the Company’s stock received pursuant to the terms of
the merger, consolidation or sale.

 

12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws.

 

10



--------------------------------------------------------------------------------

The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Name

Address

City, State, Zip Code

 

If to the Company:

 

Hologic, Inc.

35 Crosby Drive

Bedford, Massachusetts 01730-1401

Attention: Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

 

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the rights and other benefits that the Executive shall
be entitled during the Employment Period, and in connection therewith shall
supersede all prior oral and written communications with the Executive with
respect thereto, including without limitation any and all rights and benefits
the Executive may have under the Company’s separation policy (as it may be
amended from time to time) or any separation agreement, if any, previously
executed by and between the Company and the Executive (the “Separation
Agreement”); provided, however, that if the Company’s separation policy or the
Separation Agreement would provide greater benefits to the Executive than this
Agreement, then the Executive may elect to receive benefits under the Company’s
separation policy or Separation Agreement in lieu of the benefits provided
hereunder. Nothing herein shall affect the application of the Company’s
separation policy and/or Separation Agreement, as applicable, prior to the
Effective Date.

 

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, prior to the Effective Date, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time. Moreover, if prior to the Effective Date, the Executive’s
employment with the Company terminates, then the Executive shall have no further
rights under this Agreement. Notwithstanding anything contained herein, if,
during the Employment Period, the Executive shall terminate employment with the
Company other than for Good Reason, the Executive shall have no liability to the
Company.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

HOLOGIC, INC.

By:        

--------------------------------------------------------------------------------

Name:

  Glenn P. Muir

Title:

  Chief Financial Officer

 

EXECUTIVE  

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

12



--------------------------------------------------------------------------------

Schedule to Agreement Relating to Change of Control:

 

The following is a list of our executive officers who are party to the
Agreement, the form of which is filed herewith:

 

Robert A. Cascella

John W. Cumming

Glenn P. Muir

Jay A. Stein

 

13